DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancellations of claims 2, 12 and 14 are also acknowledged. 

Claim Interpretation
As previously presented by the examiner:
The claimed invention “instrument” is interpreted to mean an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
Regarding claim1, the limitation “accommodating” is interpreted to mean that the housing comprises (i.e. open ended) the mechanical elements. 
Amendments to claims 1 and 10 regarding the mechanism limitations are acknowledged. Regarding claims 1 and 10, the examiner notes that the generic placeholders, specifically the “mechanism” are modified by functional language and linked by the transition word/phrase “configured to;” and the generic placeholder is not modified by sufficient structure for performing the claimed function. 
Therefore, the recited claim language, e.g. “…mechanism configured to…” are interpreted as invocation of the 112(6) means plus function interpretation.
Also see: Federal Register/Vol.76, No.27/Wednesday, Feb 9, 2011/Notices
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The disclosure explains in detail specifics of transfer mechanism which includes the mechanism (e.g. [0036]-[0056], [0081], etc.).

Allowable Subject Matter
Claims 1, 3-11, 13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closets prior art of record is Roy (WO 2013/019154: US 2013/0029411) as presented in the office action mailed on 8/19/21. However the claims as currently presented are not anticipated or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/6/22